Exhibit 10.1

Message [image001.gif]

Executive Employment Agreement

This Employment Agreement (“Agreement”) is entered into as of September 7, 2006
(the “Effective Date”), between Intelligroup, Inc. (the “Company”) and Alok
Bajpai (the “Executive”). The purpose of the Agreement will be to memorialize
the terms and conditions of employment for the Executive.

NOW THEREFORE, in consideration of the mutual promises contained in the
Agreement and for other good and valuable consideration, the sufficiency of
which is hereby agreed, the Company and the Executive agree as follows:

1. Employment.

The Company agrees to employ and engage the services of the Executive as the
Company’s Chief Financial Officer and Treasurer or in such other position as the
Board of Directors or its committees (the “Board”) may determine from time to
time and the Executive agrees to serve the Company in such capacity. Executive
shall report directly to the Company’s Chief Executive Officer.

2. Term of Agreement.

The Company hereby agrees to employ the Executive, and the Executive hereby
accepts employment with the Company, upon the terms set forth in this Agreement
for a period of two (2) years from the date of this Agreement.  Executive is
employed at will by the Company, meaning that either the Executive or the
Company may terminate the employment relationship at any time, with or without
cause subject to the terms of this Agreement. 

3. General Employment Terms.

The Executive shall devote normal business hours and be available to discuss the
business and affairs of the Company five days per week.  The Executive shall
further use his best efforts to promote the interests of the Company, and
perform faithfully and efficiently the responsibilities assigned to him.  While
employed by Company, Executive shall not engage in other employment, except with
the prior written consent of the Company, which must be given in writing by an
Officer of the Company. 

4. Compensation.

4.1 Base Salary. Executive shall receive an annual base salary equivalent of INR
50,00,000.  The Base Salary shall be payable in cash, subject to applicable
withholdings, in accordance with the current payroll policies of the Company. 

4.2 Incentive Compensation Bonus. The Executive will be eligible to participate
in the Company’s Executive Incentive Plan approved by the Board, pursuant to the
terms and conditions of such plan. The Executive shall be eligible under such
plan for an annual bonus equivalent to fifty percent (50%) of the Executive’s
annual base salary which currently amounts to INR 25,00,000.  If and to the
extent obtained, such bonus shall be pro-rated for FY2006.  The details of this
plan will be documented within the first 30 days of Executive’s employment and
will include a combination of mutually agreed upon financial, operational, and
organizational objectives.




4.3 Executive Benefits. In addition, the Executive shall be eligible for all
Executive benefits offered to the Company’s Executives. In particular, the
Executive will be entitled to the following benefits:

                    (a)      Vacation and Sick Leave. The Executive shall be
eligible to participate in the Intelligroup Asia Pvt., Ltd.’s standard vacation
and sick leave benefit plan and the number of vacation days afforded to
Executive under the terms of the plan shall be:  1)  five (5) days of casual
leave, 2)twenty (20) days of privileged leave and 3) five (5) days of sick leave
per year.

                    (b)      Business Expense Reimbursement. The Executive shall
receive reimbursement of all legitimate and reasonable business expenses
incurred by the Executive on behalf of the Company pursuant to the written
policies of the Company in this regard.

                    (c)      Retirement Plan. The Executive is eligible to
participate in the Provident Fund retirement benefit plan made available to the
Executives of the Company pursuant to the terms and conditions of such plan.

                    (d)      Insurance Plans. The Executive is eligible to
participate in the life, health, dental, short and long-term disability plans
made available to the Executives of the Company pursuant to the terms and
conditions of such plans.

                    (e)      Changes to Executive Benefit Plans. Nothing in this
Agreement shall prevent the Company from changing, modifying, amending or
terminating the Executive benefit plans of the Company so as to eliminate,
reduce or otherwise change any benefits payable under this Agreement. 

                    (f)      Indemnification. Executive will be a party to any
standard indemnification agreement for the Company’s executive officers that may
be adopted by the Company and any revisions which may be adopted from time to
time.

5. Stock Options.

The Executive will be eligible for an initial stock option grant of 200,000
options (“Options”) with an effective date as of the Effective Date of this
Agreement.  The Options will be priced at Fair Market Value (as defined in the
Company’s 2004 Equity Incentive Award Plan) on the date of grant.  The Options
will vest in equal quarterly installments over four (4) years.  The Options
shall be governed by the terms and conditions of the Company stock option plan
under which the grant is made as well as the standard Stock Option Agreement
which must be signed by the Executive and the Company prior to such grants being
effective. To the extent that there are any conflicts between this agreement and
the Company’s Stock Option Agreement, those specific terms will be superseded by
those in this agreement.  The Executive shall have access to the Stock Option
Agreement.

6. Change of Control.

Notwithstanding the foregoing, at the effective time of a pending “Change in
Control”, the vesting of your options shall be accelerated by twelve months,
effective as of the effective time of such “Change in Control”.  Further, should
the Company terminate your employment in connection with such “Change in
Control,” all of the remaining option shares, to the extent not vested and
exercisable, shall become fully vested and exercisable, effective as of the
effective time of such “Change in Control.”  “Change in Control” shall mean (i)
a merger, acquisition, sale of voting control or other business combination such
that the shareholders of the Company who hold shares on the date of this
Agreement no longer hold more than 49% of the voting power following completion
of such transaction or, in case of a merger or other business combination, more
than 49% of the voting power of the acquiring or surviving corporation and/or
(ii) the sale of all or substantially all of the assets of the Company.

- 2 -




7. Termination.

7.1 Cause. For purposes of the Agreement, “Cause” shall mean (A) any act of
dishonesty or knowing and willful breach of fiduciary duty by the Executive; (B)
commission of a felony involving moral turpitude or unlawful, dishonest, or
unethical conduct that a reasonable person would consider damaging to the
reputation of the Company or any conduct which is in violation of the Company’s
policies; (C) any material breach of any provision of the Agreement, or any
other agreements between the Executive and Company, by the Executive; (D)
insubordination or refusal to perform assigned duties consistent with duties of
the Executive’s position or to comply with the reasonable directions of the
Chief Executive Officer or the Board; or (E) any dereliction of duties or
recklessness in the performance of duties. If the Executive’s employment is
terminated for Cause, the Executive shall be paid his full accrued Base Salary
through the date of termination at the rate in effect at the time of such
termination. In such event, all other compensation including, without
limitation, bonuses, severance and/or stock option grants shall be forfeited and
the Company shall have no further obligation to the Executive under the
Agreement or under any other agreements or plans.

7.2 Notice Period.  The Company may terminate this Agreement by giving three
month’s notice or three (3) month’s salary in lieu of notice unless the
Agreement is terminated for Cause. The payments shall commence upon the day
following termination and continue for a period of three (3) months in
accordance with the Company’s standard payroll practices.  In the event
Executive elects to terminate this Agreement and his employment relationship
with the Company, Executive shall provide at least three (3) months prior
written notice. Such notice shall be directed and provided to the Company’s
Chief Executive Officer and Board.

8. Miscellaneous.

8.1 Entire Agreement. The Agreement constitutes the entire agreement between the
parties and supersedes any prior understandings or agreements between the
parties, written or oral, to the extent they relate in any way to the subject
matter hereof. The Intelligroup Standard Executive Terms agreement as executed
by the Executive or executed in the future by the Executive, shall be made a
part of the Agreement and is attached hereto as Exhibit A. In addition, the
Company’s standard Executive Indemnification Agreement shall be made a part of
this Agreement and is attached hereto as Exhibit B. In the event of any
inconsistencies between the Agreement and its Exhibits A and B, the terms and
conditions of this Agreement shall take precedence.

8.2 No Assignment; Assumption. The Agreement is personal to the Executive and
shall not be assignable by the Executive. The Agreement shall inure to the
benefit of and be binding upon any successor to the business or assets of the
company which assumes the Agreement, whether expressly or by operation of law.

8.3 Governing Law. This is a New Jersey contract and shall be construed under
and is governed in all respects by the laws of New Jersey, without giving effect
to any conflict of laws principles of New Jersey law.

8.4 Amendments. No amendments of any provision of the Agreement shall be valid
unless the same shall be in writing and signed by both the Company and the
Executive.

8.5 Severability. Any term or provision of the Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

- 3 -




8.6. Revisions. Revisions to this Agreement may be made from time to time in the
discretion of the Board. Adjustments to Executive’s compensation may be made
from time to time in the discretion of the Board and shall be documented in
accordance with the Company’s standard Human Resources practices and may not
result in a revision to this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed the Agreement as of the
date first above written.

/s/ Alok Bajpai

 

/s/ Vikram Gulati

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Executive

 

Company

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

 

 

Title:       President and CEO

- 4 -




Exhibit A

Intelligroup Standard Employee Terms (“Agreement”)

Employee Name:_________________________________

 

In consideration of employment with the Company, and all the benefits conferred
by such employment including, without limitation, salary increases or any stock
option grants now or in the future by the Company, as well as the future access
to confidential information to which I shall be privileged by virtue of entering
this Agreement, the receipt and sufficiency of which are acknowledged, I, the
above-named Employee, hereby agree with the Company as follows.

1.0.  Definitions.

1.1.  “Company” shall refer to Intelligroup, Inc. and/or its direct or indirect
subsidiaries and affiliates.

1.2.  “Confidential Information” shall mean a) proprietary information which the
Company possesses, or to which the Company has rights, which has commercial
value including without limitation, trade secrets, product ideas, designs,
configurations, processes, techniques, formulas, software, improvements,
inventions, data,  know-how, copyrightable materials, marketing plans and
strategies, sales and financial reports and forecasts, lists of present and
prospective customers, lists of present or former employees, and any information
relating to research, development, programming, purchasing, accounting,
engineering, merchandising and licensing as well as any information developed by
in the course of my employment with the Company including information relating
to inventions under Section 4 below, as well as any other information to which I
may have access in connection with your employment; b) any other information of
the Company which is designated as “Confidential” or “Proprietary” or by its
nature reasonably should be considered “Confidential”; or c) information of
others including, without limitation, the customers, partners or other companies
or individuals with which the Company conducts business, which is designated or
otherwise would reasonably be designated as the confidential or proprietary
information of such companies under their policies, procedures or agreements
with the Company and, in the absence of such policies, procedures or agreements,
by applying the definition of “Confidential Information” as described above to
such information.  I understand that as an employee of Intelligroup it is my
duty to understand the nature of Confidential Information and I will request
clarification as necessary.

2.     Intelligroup Policies.  I understand that Intelligroup has developed
certain employment practices, policies and procedures.   I agree to review and
abide by all Intelligroup’s employment practices, policies and procedures set
forth in the Intelligroup Employee Handbook or otherwise distributed by
Intelligroup’s Human Resources Department.

3.   Confidentiality.  I understand and agree that my employment creates a
relationship of confidence and trust between myself and the Company with respect
all Confidential Information.  At all times, both during my employment with the
Company and after its termination, I will keep in confidence and trust all such
Confidential Information, and will not use or disclose any such Confidential
Information without the advance written consent of the Company, except as may be
necessary in the ordinary course of performing my duties to the Company.  The
restrictions set forth in this Section 2 will not apply to information which is
generally known to the public or in the trade, unless such knowledge results
from an unauthorized disclosure by me, but this exception will not affect the
application of any other provision of this Agreement to such information in
accordance with the terms of such provision.  I likewise agree to immediately
report to my supervisor any violation of the Company’s security measures or
prohibited disclosure of Confidential Information by any person or
organization.  I agree to immediately report to my supervisor the names of any
persons or organizations that attempt to obtain Confidential Information from
me.

4.     Documents, records, etc.  All documents, records, apparatus, equipment
and other physical property, including but not limited to papers, notebooks,
manuals, reports, desktops, laptops, printers, mobile phones, remote email
assistants, computer files, software, vehicles, tools, keys, entry cards or
badges, credit authorizations, user identifications and passwords, whether or
not pertaining to Proprietary Information, which are furnished to me by the
Company or are produced by me in connection with my employment will be and
remain the sole property of the Company.  I will return to the Company all such
materials and property as and when requested by the Company.  In any event, I
will return all such materials and property immediately upon termination of my
employment for any reason.  I will not take with me any such material or
property or any copies thereof upon such termination.

- 5 -




5.     Ownership of Inventions.  I agree that any and all writings, inventions,
improvements, processes, procedures, and/or techniques, which I make, conceive,
discover or develop, in whole or in part, either alone or jointly with others,
within the scope of  my employment with the Company  (“Work Product”), shall be
the sole property of the Company.  The Company will be the sole owner of all
patents, copyrights and other proprietary rights in and with respect to such
Work Product.  To the fullest extent permitted by law, such Work Product will be
deemed works made for hire.  I hereby transfer and assign to the Company any
proprietary rights which I may have or acquire in any such Work Product, and I
waive any moral rights or other special rights which I may have or accrue
therein.  I agree to execute any documents and take any actions that may be
required to effect and confirm such transfer and assignment and waiver.  The
provisions of this Section 4 will apply to all Work Products which are conceived
or developed during the term of my employment with the Company, whether before
or after the date of this Agreement, and whether or not further development or
reduction to practice may take place after termination of  my employment, for
which purpose it will be presumed that any Work Product conceived by me which
are reduced to practice within one year after termination of my employment were
conceived during the term of my employment with the Company unless I am able to
establish a later conception date by clear and convincing written evidence.  The
provisions of this Section 5 will not apply, however, to any Inventions which
may be disclosed in a separate Schedule attached to this Agreement prior to its
acceptance by the Company, representing Inventions made by me prior to my
employment by the Company.

6.     Disclosure of Inventions. I agree promptly to disclose to the Company, or
any persons designated by it, in writing, all Work Products which are or may be
subject to the provisions of Section 5.

7.     Obtaining and Enforcing Proprietary Rights.  I agree to assist the
Company, at the Company’s request from time to time and at the Company’s
expense, to obtain and enforce patents, copyrights or other proprietary rights
with respect to Work Product in any and all countries.  I will execute all
documents reasonably necessary or appropriate for this purpose.  This obligation
will survive the termination of my employment, provided that the Company will
compensate me at a reasonable rate after such termination for time actually
spent by me at the Company’s request on such assistance.  In the event that the
Company is unable for any reason whatsoever to secure my signature to any
document reasonably necessary or appropriate for any of the foregoing purposes
(including renewals, extensions, continuations, divisions or continuations in
part), I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agents and attorneys-in-fact to act for me
and on my behalf, but only for the purpose of executing and filing any such
document and doing all other lawfully permitted acts to accomplish the foregoing
purposes with the same legal force and effect as if executed by me.

8.     Solicitation of Employees.  I agree that during and for a period of
twelve (12) months immediately following the termination of my employment with
the Company for any reason, whether with or without cause, I shall not either
directly or indirectly solicit, induce, recruit or encourage any of the
Company’s employees or independent contractors to leave their employment or end
their business relationship with the Company, or take away such employees or
independent contractors, or attempt to solicit, induce, recruit, encourage, or
take away any of the Company’s employees or independent contractors, either for
myself or for any other person or entity. I agree that if I breach, or propose
to breach, any portion of this Section 8, the Company shall be entitled, in
addition to all other remedies that it may have, to damages, damages associated
with recruiting costs and training costs for replacing Company’s employee.

9.     Competitive Activities.  Unless I have obtained an express written waiver
from an authorized officer of the Company, I agree that while I am employed by
the Company and for a period of twelve (12) months following the termination of
my employment with the Company for any reason, whether with or without cause, I
will not, without the Company’s express written consent, directly or indirectly,
whether as owner, partner, shareholder, director, officer, consultant, agent,
employee, contractor, or otherwise:  (1) solicit or accept similar business
from, contract with or otherwise assist any customer, partner or other company
with which the Company had a business agreement within the twelve (12) months
preceding the solicitation or acceptance of such services (except in the course
of your employment with the Company); (2)  cause or seek to have any customer,
partner or other company which the Company has a business agreement with to end
or otherwise detrimentally alter their business relationship with the Company;
or (3) take actions which may be to the material disadvantage of the Company.

- 6 -




I understand that the restrictions set forth in this Section 9 are intended to
protect the Company’s legitimate interest in its Proprietary Information and
established customer relationships and goodwill, and agree that such
restrictions are necessary, reasonable and appropriate for this purpose.

10.     Third-Party Agreements and Rights.  I hereby confirm that I am not bound
by the terms of any agreement with any previous employer or other party which
restricts in any way my use or disclosure of information or my engagement in any
business, except as may be disclosed in a separate Schedule attached to this
Agreement prior to its acceptance by the Company.  I have delivered to the
Company true and complete copies of any agreements listed on said Schedule.  I
represent to the Company that my execution of this Agreement, my employment with
the Company and the performance of my proposed duties for the Company will not
violate any obligations I may have to any such previous employer or other
party.  In my work for the Company, I will not disclose or make use of any
information in violation of any agreements with or rights of any such previous
employer or other party, and I will not bring to the premises of the Company any
copies or other tangible embodiments of non-public information belonging to or
obtained from any such previous employment or other party.

11.     Other Employment.  During the term of my employment with the Company, I
agree to keep the Company informed of any outside employment rendered by me and
that such employment will not adversely affect my employment with the Company. 
For a period of one (1) year after the termination of my employment with the
Company, I will inform any prospective employer, before accepting such
employment, of the terms of this Agreement.

12.     Equitable Remedies.  I agree that it would be difficult to measure any
damages caused to the Company which might result from any breach of the terms of
this Agreement, and that in any event money damages would be an inadequate
remedy for any such breach.  Accordingly, I agree that if I breach, or propose
to breach, any portion of this Agreement, the Company shall be entitled, in
addition to all other remedies that it may have, to an injunction or other
appropriate equitable relief to restrain any such breach without showing or
proving any actual damage to the Company.  In addition, the party seeking to
enforce performance of the terms of this Agreement shall be entitled to all
reasonable attorneys fees and third party costs incurred in obtaining
enforcement of this Agreement, regardless of whether suit or other legal or
equitable is commenced, including attorneys fees and costs incurred through
engagement in alternative dispute resolution procedures such as mediation or
arbitration fees.

13.     Binding Effect.  This Agreement will be binding upon me and my legal
representatives, successors and assigns and will inure to the benefit of the
Company, any subsidiary of the Company, and its and their respective successors
and assigns.

14.     Enforceability.  If any portion or provision of this Agreement is to any
extent declared illegal or unenforceable by a court of competent jurisdiction,
then the remainder of this Agreement, or the application of such portion or
provision in circumstances other than those as to which it is so declared
illegal or unenforceable, will not be affected thereby, and each portion and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.  In the event that any provision of this Agreement is
determined by any court of competent jurisdiction to be unenforceable by reason
of excessive scope as to geographic, temporal or functional coverage, such
provision will be deemed to extend only over the maximum geographic, temporal
and functional scope as to which it may be enforceable.

15.     Entire Agreement.  This Agreement constitutes the entire agreement
between the Company and myself with respect to the subject matter hereof.  This
Agreement may not be amended, modified or waived except by a written instrument
duly executed by the person against whom enforcement of such amendment,
modification or waiver is sought.  The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, in any particular case will not prevent
any subsequent enforcement of such term or obligation or to be deemed a waiver
of any separate or subsequent breach.

16.     Employment at Will: Not a Contract or Fixed Term of Employment.  I
understand that this Agreement does not create any obligation on the part of the
Company to continue my employment for any fixed term, and that my employment may
be terminated by myself or the Company at any time for any reason, except as may
be otherwise provided in a written agreement executed by a duly authorized
officer of the Company.  In fact, I understand that I am “employed at will” by
the Company meaning that either the Company or myself may terminate my
employment at any time and for any or no reason.

- 7 -




17.     Notices.  Any notices, requests, demands and other communications
provided for by this Agreement will be sufficient if in writing and delivered in
person or sent by registered or certified mail, postage prepaid, to me at the
last address which I have filed in writing with the Company or, in the case of
any notice to the Company, at its main offices, to the attention of its Chief
Executive Officer.

18.     Governing Law.  This is a New Jersey contract and shall be construed
under and be governed in all respects by the laws of New Jersey, without giving
effect to the conflict of laws principles of New Jersey law.

                    I UNDERSTAND THAT THIS AGREEMENT AFFECTS IMPORTANT RIGHTS. 
I HAVE READ IT CAREFULLY AND AM SATISFIED THAT I UNDERSTAND IT COMPLETELY.

--------------------------------------------------------------------------------

 

Signature of Employee

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Accepted and Agreed to by
Intelligroup, Inc.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

Date:

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE OF PRIOR INVENTIONS AND THIRD PARTY AGREEMENTS (IF ANY)

Accepted by

 

Accepted by

Intelligroup, Inc.

 

Employee

 

 

 

 

 

 

 

 

By: 

 

 

By:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Name:

 

 

Name:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Title:

 

 

Date:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Date:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

- 8 -




Exhibit B

INTELLIGROUP, INC.

INDEMNIFICATION AGREEMENT

          This Indemnification Agreement (“Agreement”) is made as of ________
__, 2006, by and between Intelligroup, Inc., a New Jersey corporation (the
“Company”), and ___________ (“Indemnitee”).

          WHEREAS, Indemnitee is an officer and/or director of the Company and
performs a valuable service in such capacity for the Company;

          WHEREAS, the Company and Indemnitee recognize the substantial increase
in corporate litigation in general, subjecting directors, officers, employees,
agents and fiduciaries to expensive litigation risks and the risks associated
with being an officer or director of a publicly held company; and

          WHEREAS, the Company desires to attract and retain the services of
highly qualified individuals, such as Indemnitee, to serve the Company and, in
part, in order to induce Indemnitee to continue to provide services to the
Company as an officer and/or director, the Company wishes to provide for the
indemnification and advancing of reasonable expenses to Indemnitee to the
maximum extent permitted by law.

          NOW, THEREFORE, the Company and Indemnitee hereby agree as follows:

          Construction of Certain Phrases and Terms.

                    For purposes of this Agreement, references to the “Company”
shall include, in addition to the resulting corporation, any constituent
corporation (including any constituent of a constituent) absorbed in a
consolidation or merger which, if its separate existence had continued, would
have had power and authority to indemnify its directors, officers, employees,
agents or fiduciaries, so that if Indemnitee is or was a director, officer,
employee, agent or fiduciary of such constituent corporation, or is or was
serving at the request of such constituent corporation as a director, officer,
employee, agent or fiduciary of another corporation, partnership, joint venture,
employee benefit plan, trust or other enterprise, Indemnitee shall stand in the
same position under the provisions of this Agreement with respect to the
resulting or surviving corporation as Indemnitee would have with respect to such
constituent corporation if its separate existence had continued.

                    For purposes of this Agreement, references to “other
enterprises” shall include employee benefit plans; references to “fines” shall
include any excise taxes assessed on Indemnitee with respect to an employee
benefit plan; and references to “serving at the request of the Company” shall
include any service as a director, officer, employee, agent or fiduciary of the
Company which imposes duties on, or involves services by, such director,
officer, employee, agent or fiduciary with respect to an employee benefit plan,
its participants or its beneficiaries; and

- 9 -




if Indemnitee acted in good faith and in a manner Indemnitee reasonably believed
to be in the interest of the participants and beneficiaries of an employee
benefit plan, Indemnitee shall be deemed to have acted in a manner “not opposed
to the best interests of the Company” as referred to in this Agreement.

                    For purposes of this Agreement a “Change in Control” shall
be deemed to have occurred if (i) any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended), other than
a trustee or other fiduciary holding securities under an employee benefit plan
of the Company or a corporation owned directly or indirectly by the shareholders
of the Company in substantially the same proportions as their ownership of stock
of the Company, is or becomes the “beneficial owner” (as determined in
accordance with Rule 13d-3 under such Act), directly or indirectly, of
securities of the Company representing more than 20% of the total voting power
represented by the Company’s then outstanding Voting Securities, (ii) during any
period of two consecutive years, individuals who at the beginning of such period
constitute the Board of Directors of the Company and any new director whose
election by the Board of Directors or nomination for election by the Company’s
shareholders was approved by a vote of at least two thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof, or (iii) the shareholders
of the Company approve a merger or consolidation of the Company with any other
corporation other than a merger or consolidation which would result in the
Voting Securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity) at least 80% of the total voting
power represented by the Voting Securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation, or the
shareholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of (in one
transaction or a series of transactions) all or substantially all of the
Company’s assets.

                    For purposes of this Agreement, “Independent Legal Counsel”
shall mean an attorney or firm of attorneys, selected in accordance with the
provisions of Section 2(c) hereof, who shall not have otherwise performed
services for the Company or Indemnitee within the last three years (other than
with respect to matters concerning the rights of Indemnitee under this
Agreement, or of other indemnitees under similar indemnity agreements).

                    For purposes of this Agreement, a “Reviewing Party” shall
mean any appropriate person or body consisting of a member or members of the
Company’s Board of Directors or any other person or body appointed by the Board
of Directors who is not a party to the particular Claim for which Indemnitee is
seeking indemnification, or Independent Legal Counsel.

                    For purposes of this Agreement, “Voting Securities” shall
mean any securities of the Company that vote generally in the election of
directors.

                    For purposes of this Agreement, “Claim” shall mean any
threatened, pending or completed action, suit, proceeding or alternative dispute
resolution mechanism, or any hearing, inquiry or investigation that Indemnitee
in good faith believes might lead to the institution of any such action, suit,
proceeding or alternative dispute resolution mechanism, whether civil, criminal,
administrative, investigative or other.

- 10 -




                    For purposes of this Agreement, “Indemnifiable Event” shall
mean any event or occurrence related to the fact that Indemnitee is or was a
director, officer, employee, agent or fiduciary of the Company, or any
subsidiary of the Company, or is or was serving at the request of the Company as
a director, officer, employee, agent or fiduciary of another corporation,
partnership, joint venture, trust or other enterprise, or by reason of any
action or inaction on the part of Indemnitee while serving in such capacity.

                    For purposes of this Agreement, “Reasonable Expenses” shall
include reasonable attorneys’ fees and all other reasonable costs, expenses and
obligations incurred in connection with investigating, defending, being a
witness in or participating in (including on appeal), or preparing to defend, be
a witness in or participate in, any such action, suit, proceeding, alternative
dispute resolution mechanism, hearing, inquiry or investigation, judgments,
fines, penalties and amounts paid in settlement (if such settlement is approved
in advance by the Company, which approval shall not be unreasonably withheld) of
such Claim and any federal, state, local or foreign taxes imposed on the
Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement.

          Indemnification.

                    Indemnification of Reasonable Expenses.  If Indemnitee
becomes a party to or witness or other participant in, or is threatened to be
made a party to or witness or other participant in any Claim by reason of (or
arising in part out of) an Indemnifiable Event, the Company shall indemnify
Indemnitee to the fullest extent permitted by law against any and all Reasonable
Expenses, including all interest, assessments and other charges paid or payable
in connection with or in respect of such Reasonable Expenses.  Such payment of
Reasonable Expenses shall be made by the Company as soon as practicable but in
any event no later than thirty (30) days after written demand by Indemnitee
therefor is presented to the Company, provided that such demand is accompanied
by supporting documentation that complies with the Company’s billing guidelines
and is sufficient to establish that such Reasonable Expenses were reasonably
related to the Indemnifiable Event.

                    Reviewing Party.  Notwithstanding the foregoing, (i) the
obligations of the Company under Section 2(a) shall be subject to the condition
that the Reviewing Party (as described in Section 1(e) hereof) shall not have
determined (in a written opinion, in any case in which the Independent Legal
Counsel referred to in Section 2(c) hereof is involved) that Indemnitee would
not be permitted to be indemnified under applicable law, and (ii) the obligation
of the Company to make an advance payment of Reasonable Expenses to Indemnitee
pursuant to Section 3(a) (a “Reasonable Expense Advance”) shall be subject to
the condition that, if, when and to the extent that the Reviewing Party
determines that Indemnitee would not be permitted to be so indemnified under
applicable law, the Company shall be entitled to be reimbursed by Indemnitee
(who hereby agrees to provide the Company with a suitable written undertaking of
the same provided by the Company once a Claim has been submitted and to
reimburse the Company if so required) for all such amounts theretofore paid;
provided, however, that if Indemnitee has commenced or thereafter commences
legal proceedings in a court of competent jurisdiction to

- 11 -




secure a determination that Indemnitee should be indemnified under applicable
law, any determination made by the Reviewing Party that Indemnitee would not be
permitted to be indemnified under applicable law shall not be binding and
Indemnitee shall not be required to reimburse the Company for any Reasonable
Expense Advance until a final judicial determination is made with respect
thereto (as to which all rights of appeal therefrom have been exhausted or
lapsed). Indemnitee’s obligation to reimburse the Company for any Reasonable
Expense Advance shall be unsecured and no interest shall be charged thereon.  If
there has not been a Change in Control (as defined in Section 1(c) hereof), the
Reviewing Party shall be selected by the Board of Directors, and if there has
been such a Change in Control (other than a Change in Control which has been
approved by a majority of the Company’s Board of Directors who were directors
immediately prior to such Change in Control), the Reviewing Party shall be the
Independent Legal Counsel referred to in Section l(c) hereof.  If there has been
no determination by the Reviewing Party or if the Reviewing Party determines
that Indemnitee substantively would not be permitted to be indemnified in whole
or in part under applicable law, Indemnitee shall have the right to commence
litigation seeking an initial determination by the court or challenging any such
determination by the Reviewing Party or any aspect thereof, including the legal
or factual bases therefor, and the Company hereby consents to service of process
and to appear in any such proceeding commenced in accordance with the Agreement,
including but limited to Sections 15 and 17.  Any determination by the Reviewing
Party otherwise shall be conclusive and binding on the Company and Indemnitee.

                    Change in Control.  The Company agrees that if there is a
Change in Control of the Company (other than a Change in Control which has been
approved by a majority of the Company’s Board of Directors who were directors
immediately prior to such Change in Control) then with respect to all matters
thereafter arising concerning the rights of Indemnitee to payments of Reasonable
Expenses and Reasonable Expense Advances under this Agreement or any other
agreement or under the Company’s Amended and Restated Certificate of
Incorporation or Amended and Restated By-laws as now or hereafter in effect, the
Company shall seek legal advice only from Independent Legal Counsel (as defined
in Section 1(c) hereof) selected by Indemnitee and approved by the Company
(which approval shall not be unreasonably withheld).  Such counsel, among other
things, shall render its written opinion to the Company and Indemnitee as to
whether and to what extent Indemnitee would be permitted to be indemnified under
applicable law.  The Company agrees to pay the reasonable fees of the
Independent Legal Counsel referred to above and to fully indemnify such counsel
against any and all reasonable expenses (including reasonable attorneys’ fees),
claims, liabilities and damages arising out of or relating to this Agreement or
its engagement pursuant hereto.

                    Mandatory Payment of Reasonable Expenses.  Notwithstanding
any other provision of this Agreement other than Section 9 hereof, to the extent
that Indemnitee has been successful on the merits or otherwise, including,
without limitation, the dismissal of an action without prejudice, in defense of
any action, suit, proceeding, inquiry or investigation referred to in Section
(2)(a) hereof or in the defense of any claim, issue or matter therein,
Indemnitee shall be indemnified against all Reasonable Expenses incurred by
Indemnitee in connection therewith.

- 12 -




          Reasonable Expenses; Indemnification Procedure.

                    Advancement of Reasonable Expenses.  The Company shall
advance all Reasonable Expenses incurred by Indemnitee.  The advances to be made
hereunder shall be paid by the Company to Indemnitee as soon as practicable but
in any event no later than thirty (30) days after written demand by Indemnitee
therefor to the Company, provided that such demand is accompanied by supporting
documentation that complies with the Company’s billing guidelines and is
sufficient to establish that such Reasonable Expenses were reasonably related to
the Indemnifiable Event.

                    Notice/Cooperation by Indemnitee.  Indemnitee shall, as a
condition precedent to Indemnitee’s right to be indemnified under this
Agreement, give the Company notice in writing as soon as practicable of any
Claim made against Indemnitee for which indemnification will or could be sought
under this Agreement.  Notice to the Company shall be directed to the Chief
Executive Officer of the Company at the address shown on the signature page of
this Agreement (or such other address as the Company shall designate in writing
to Indemnitee).  In addition, Indemnitee shall give the Company such information
and cooperation as it may reasonably require and as shall be within Indemnitee’s
power.

                    No Presumptions; Burden of Proof.  For purposes of this
Agreement, the termination of any claim, action, suit or proceeding, by
judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere, or its equivalent, shall not
create a presumption that Indemnitee did not meet any particular standard of
conduct or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law.  In addition, neither the
failure of the Reviewing Party to have made a determination as to whether
Indemnitee has met any particular standard of conduct or had any particular
belief, nor an actual determination by the Reviewing Party that Indemnitee has
not met such standard of conduct or did not have such belief, prior to the
commencement of legal proceedings by Indemnitee to secure a judicial
determination that Indemnitee should be indemnified under applicable law, shall
be a defense to Indemnitee’s claim or create a presumption that Indemnitee has
not met any particular standard of conduct or did not have any particular
belief.  In connection with any determination by the Reviewing Party or
otherwise as to whether the Indemnitee is entitled to be indemnified hereunder,
the burden of proof shall be on the Company to establish that Indemnitee is not
so entitled.

                    Notice to Insurers.  If, at the time of the receipt by the
Company of a notice of a Claim pursuant to Section 3(b) hereof, the Company has
liability insurance in effect which may cover such Claim, the Company shall give
prompt notice of the commencement of such Claim to the insurers in accordance
with the procedures set forth in such policy or policies.  The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of the Indemnitee, all amounts payable as a result of such action,
suit, proceeding, inquiry or investigation in accordance with the terms of such
policies.  The Indemnitee shall take all reasonable action to comply with or
assist the Company in complying with the terms and conditions of such policies
and shall cooperate with any reasonable requests made by the insurers.

                    Assumption of Defense; Selection of Counsel.  In the event
the Company shall be obligated hereunder to pay the Reasonable Expenses of any
action, suit, proceeding, inquiry or investigation, the Company shall be
entitled to assume the defense of such action, suit, proceeding, inquiry or
investigation and to engage counsel to represent Indemnitee subject to

- 13 -




Indemnitee’s approval of such counsel (which approval shall not be unreasonably
withheld), upon the delivery to Indemnitee of written notice of its election so
to do.  After delivery of such notice and the retention of such counsel by the
Company, the Company will not be liable to Indemnitee under this Agreement for
any fees of counsel subsequently incurred by Indemnitee with respect to the same
action, suit, proceeding, inquiry or investigation unless Indemnitee promptly
and reasonably objected to the retention of such counsel and the Indemnitee
shall have reasonably concluded that there may be a conflict of interest between
the Company and Indemnitee in the conduct of any such defense; provided that
Indemnitee shall have the right to employ Indemnitee’s counsel in any such
action, suit, proceeding, inquiry or investigation at Indemnitee’s own expense. 
In the event that the Company assumes the defense and does not continue to
retain counsel to defend such action, suit, proceeding, inquiry or
investigation, then the reasonable fees and expenses of Indemnitee’s counsel
shall be paid by the Company, but the Company shall not be obligated to pay any
additional fees and expenses incurred by Indemnitee’s counsel following the
Company’s assumption of the defense.

          Additional Indemnification Rights; Nonexclusivity.

                    Scope.  The Company hereby agrees to indemnify the
Indemnitee to the fullest extent permitted by law, notwithstanding that such
indemnification is not specifically authorized by the other provisions of this
Agreement, the Company’s Amended and Restated Certificate of Incorporation, the
Company’s Amended and Restated By-laws or by statute so long as this Agreement
does not conflict with the Company’s Amended and Restated Certificate of
Incorporation, the Company’s Amended and Restated By-laws or applicable law.  In
the event of any change after the date of this Agreement in any applicable law,
statute or rule which expands the right of a New Jersey corporation to indemnify
a member of its board of directors or an officer, employee, agent or fiduciary,
it is the intent of the parties hereto that Indemnitee shall enjoy by this
Agreement the greater benefits afforded by such change to the extent that it
does not conflict with the Company’s Amended and Restated Certificate of
Incorporation, the Company’s Amended and Restated By-laws.  In the event of any
change in any applicable law, statute or rule which narrows the right of a New
Jersey corporation to indemnify a member of its board of directors or an
officer, employee, agent or fiduciary, such change, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement, shall
have no effect on this Agreement or the parties’ rights and obligations
hereunder.

                    Nonexclusivity.  The indemnification provided by this
Agreement shall be in addition to any rights to which Indemnitee may be entitled
under the Company’s Amended and Restated Certificate of Incorporation, its
Amended and Restated By-laws, any agreement, any vote of shareholders or
disinterested directors, the New Jersey Business Corporation Act, or otherwise
to the extent it does not conflict with the Company’s Amended and Restated
Certificate of Incorporation, the Company’s Amended and Restated By-laws and
applicable law.  The indemnification provided under this Agreement shall
continue as to Indemnitee for any action taken or not taken while serving in an
indemnified capacity even though Indemnitee may have ceased to serve in such
capacity.

- 14 -




          No Duplication of Payments.  The Company shall not be liable under
this Agreement to make any payment in connection with any action, suit,
proceeding, inquiry or investigation made against Indemnitee to the extent
Indemnitee has otherwise actually received payment (under any insurance policy,
Amended and Restated Certificate of Incorporation, By-laws or otherwise) of the
amounts otherwise indemnifiable hereunder.

          Partial Indemnification.  If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of Reasonable Expenses in the investigation, defense, appeal or
settlement of any civil or criminal action, suit, proceeding, inquiry or
investigation, but not, however, for all of the total amount thereof, the
Company shall nevertheless indemnify Indemnitee for the portion of such
Reasonable Expenses to which Indemnitee is entitled provided that any such
demand is accompanied by supporting documentation that complies with the
Company’s billing guidelines and is sufficient to establish that such Reasonable
Expenses were reasonably related to the Indemnifiable Event..

          Mutual Acknowledgment.  Both the Company and Indemnitee acknowledge
that in certain instances, Federal law or applicable public policy may prohibit
the Company from indemnifying its directors, officers, employees, agents or
fiduciaries under this Agreement or otherwise.  Indemnitee understands and
acknowledges that the Company has undertaken or may be required in the future to
undertake with the Securities and Exchange Commission to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company’s right under public policy to indemnify Indemnitee.

          Liability Insurance.  To the extent the Company maintains liability
insurance applicable to directors, officers, employees, agents or fiduciaries,
Indemnitee shall be covered by such policies in such a manner as to provide
Indemnitee the same rights and benefits as are accorded to the most favorably
insured of the Company’s directors, if Indemnitee is a director; or of the
Company’s officers, if Indemnitee is not a director of the Company but is an
officer; or of the Company’s key employees, agents or fiduciaries, if Indemnitee
is not an officer or director but is a key employee, agent or fiduciary.  The
Company and Indemnitee acknowledge and agree that it is the parties’ interest to
maximize the coverage available under the applicable liability insurance.  The
Indemnitee shall take all reasonable action to comply with or assist the Company
in complying with the terms and conditions of such policies and shall cooperate
with any reasonable requests made by the insurers.

          Exceptions.  Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement:

                    Excluded Action or Omissions.  To indemnify Indemnitee for
acts, omissions or transactions from which Indemnitee may not be relieved of
liability under applicable law;

                    Claims Initiated by Indemnitee.  To indemnify or advance
expenses to Indemnitee with respect to proceedings or claims initiated or
brought voluntarily by Indemnitee and not by way of defense, except (i) with
respect to proceedings brought to establish or enforce a right to
indemnification under this Agreement or any other agreement or insurance policy
or under the Company’s Amended and Restated Certificate of Incorporation or
Amended and Restated By-laws now or hereafter in effect relating to Claims for
Indemnifiable Events, (ii) in specific cases if the

- 15 -




Board of Directors has approved the initiation or bringing of such suit, or
(iii) as otherwise required under Section 14A:3-5 of the New Jersey Business
Corporation Act, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advance reasonable expense payment or
insurance recovery, as the case may be;

                    Lack of Good Faith.  To indemnify Indemnitee for any
expenses incurred by the Indemnitee with respect to any proceeding instituted by
Indemnitee to enforce or interpret this Agreement, if a court of competent
jurisdiction determines that the material assertions made by the Indemnitee in
such proceeding were not made in good faith or were frivolous;

                    Claims Under Section 16(b).  To indemnify Indemnitee for
expenses and the payment of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 16(b) of the Securities
Exchange Act of 1934, as amended, or any similar successor statute; or

                    Extra Contractual Claims.  To indemnify Indemnitee for any
expenses incurred by the Indemnitee with respect to any claims that are not
directly related to the enforcement of this Agreement, including but limited to
claims for bad faith, fraud and extra contractual (including punitive) damages. 

          Period of Limitations.  No legal action shall be brought and no cause
of action shall be asserted by or in the right of the Company against
Indemnitee, Indemnitee’s estate, spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.

          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.

          Binding Effect; Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors and assigns, including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Company, spouses, heirs,
and personal and legal representatives.  The Company shall require and cause any
successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all, substantially all, or a substantial part, of the business
and/or assets of the Company, by written agreement in form and substance
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.  This Agreement shall
continue in effect regardless of whether Indemnitee continues to serve as a
director of the Company or of any other enterprise at the Company’s request.

- 16 -




          13.      Attorneys’ Fees.  In the event that any action is instituted
by Indemnitee under this Agreement or under any liability insurance policies
maintained by the Company to enforce or interpret any of the terms hereof or
thereof, Indemnitee shall be entitled to be paid all Reasonable Expenses
incurred by Indemnitee with respect to such action, regardless of whether
Indemnitee is ultimately successful in such action, and shall be entitled to the
advancement of Reasonable Expenses with respect to such action, unless as a part
of such action the court of competent jurisdiction over such action determines
that each of the material assertions made by Indemnitee as a basis for such
action were not made in good faith or were frivolous.  In the event of an action
instituted by or in the name of the Company under this Agreement to enforce or
interpret any of the terms of this Agreement, Indemnitee shall be entitled to be
paid all Reasonable Expenses incurred by Indemnitee in defense of such action
(including reasonable costs and expenses incurred with respect to Indemnitee’s
counterclaims and cross-claims made in such action), and shall be entitled to
the advancement of Reasonable Expenses with respect to such action provided that
such demand is accompanied by supporting documentation that complies with the
Company’s billing guidelines and is sufficient to establish that such Reasonable
Expenses were reasonably related to the Indemnifiable Event, unless as a part of
such action the court having jurisdiction over such action determines that each
of Indemnitee’s material defenses to such action were made in bad faith or were
frivolous.

- 17 -




          14.     Notice.  All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed duly
given (i) if delivered by hand and receipted for by the party addressee, on the
date of such receipt, or (ii) if mailed by domestic certified or registered mail
with postage prepaid, on the third business day after the date postmarked. 
Addresses for notice to either party are as shown on the signature page of this
Agreement, or as subsequently modified by written notice.

          15.     Consent to Jurisdiction.  The Company and Indemnitee each
hereby irrevocably consent to the jurisdiction of the courts of the State of New
Jersey for all purposes in connection with any action or proceeding which arises
out of or relates to this Agreement and agree that any action instituted under
this Agreement shall be commenced, prosecuted and continued only in the Superior
Court of the State of New Jersey in and for Middlesex County, which shall be the
exclusive and only proper forum for adjudicating such a claim.

          16.     Severability.  The provisions of this Agreement shall be
severable in the event that any of the provisions hereof (including any
provision within a single section, paragraph or sentence) are held by a court of
competent jurisdiction to be invalid, void or otherwise unenforceable, and the
remaining provisions shall remain enforceable to the fullest extent permitted by
law.  Furthermore, to the fullest extent possible, the provisions of this
Agreement (including, without limitations, each portion of this Agreement
containing any provision held to be invalid, void or otherwise unenforceable,
that is not itself invalid, void or unenforceable) shall be construed so as to
give effect to the intent manifested by the provision held invalid, illegal or
unenforceable.

          17.     Choice of Law.  This Agreement shall be governed by and its
provisions construed and enforced in accordance with the laws of the State of
New Jersey, as applied to contracts between New Jersey residents, entered into
and to be performed entirely within the State of New Jersey, without regard to
the conflict of laws principles thereof.

          18.     Subrogation.  In the event of payment under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who shall execute all documents required and
shall do all acts that may be necessary to secure such rights and to enable the
Company effectively to bring suit to enforce such rights.

          19.     Amendment and Termination.  No amendment, modification,
termination or cancellation of this Agreement shall be effective unless it is in
writing signed by both the parties hereto.  No waiver of any of the provisions
of this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.

          20.     Integration and Entire Agreement.  This Agreement sets forth
the entire understanding between the parties hereto and supersedes and merges
all previous written and oral negotiations, commitments, understandings and
agreements relating to the subject matter hereof between the parties hereto.

- 18 -




          21.     No Construction as Employment Agreement.  Nothing contained in
this Agreement shall be construed as giving Indemnitee any right to be retained
in the employ of the Company or any of its subsidiaries.

**********

- 19 -




          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

 

INTELLIGROUP, INC.

 

 

 

 

 

By:

/s/ Vikram Gulati

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

Title:

 

 

Address:

499 Thornall Street

 

 

Edison, New Jersey 08837 USA


AGREED TO AND ACCEPTED:

 

 

 

INDEMNITEE:

 

 

 

/s/ Alok Bajpai

 

--------------------------------------------------------------------------------

 

(signature)

 

 

 

Alok Bajpai

 

--------------------------------------------------------------------------------

 

(name of Indemnitee)

 

- 20 -